Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 27 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 27-29 July 1822
				
				July 27 I did not see the account you speak of in the Vermont paper, but your joke was not lost although it is un pen lest—.The young Ladies perhaps would have no objection as times go. Female modesty is certainly not the order of the day in this or any other Country, that I am acquainted with—We were invited to take Tea with Mrs. Fisher last Eveng. but my brother was so desponding we declined going, and passed the Eveng at home—Mr Watts of Carolina is gone to New York by way of retirement, to study Spanish; you understand the pour quoi? Major Roberdeau informs us that Mr. Calhoun is not going to northward—Walsh is quite sick, and cannot get over your thrust about his neutrality, which I believe he is a little ashamed of. But it evidently proceeded from the powerful attraction of Mrs. R. whose feelings he wished to spare—If Calhoun remains at Washington why cannot you leave it for a short time? What is this affair that the National Intelligencer has got hold of about a  visit from the Military Corps at Harvard to Capt Shaw? I hope it will bring no trouble to our poor boy.The remedy which I suggested for my Horses proved very efficacious. They had no return of their Weekly Intermittent—General Brown is recovering very slowly and still confined to his Chamber the greater part of the time—His spirits are however so much better, that the Dr. thinks it will hasten his cure—He is attended by both Physick and Chapman. They have pronounced his recovery certain—.28 Mary was very sick of a billious attack we therefore did not go to Church—We have the usual difficulty to prevail on her to do any thing for it; but our indefatigable Hostess will succeed at last; and she is likely to produce the best possible effects on the mind as well as the body of the young Lady—While we were riding Mr Walsh called; and in the Eveng Mrs. Lewis with her Son and daughter returned my visit—Nothing new—My brother very unwell—Much more emaciated than when you saw him—This alarms me very much. His Legs have perfectly wasted to stiks—The Dr. however holds out hopes and this is all: I have to contend against my own fears29 Your very very kind Letter is just brought N. 8. and I find I made a most curious mistake in one year; so that our Silbern Hochseit, was complete when I supposed it a year off—You possess the happy wit of saying or writing things in so superlative a style it makes every effert on my part appear cold insipid, I might say almost vulgar—but when the heart speaks, it is of little importance whether the language is elegant; as its powerful expression is always felt, and mostly appreciated—In our children we have hitherto been blessed; may the God whom we adore continue to us this to me greatest of all blessings and reward them for the happiness they may afford us in our age—I am shocked at what you observe concerning Mr. S– Poor Kitty—Mrs. Powell remarked the evening we passed with her, that “in the course of her long life she had observed, that those who act well during life where always sooner or later rewarded; as reversing the case they were punished in this our world”—This has certainly been in some measure exemplified in their case; for surely nothing prospers with them. God knows how their difficulties are to terminate; for instead of diminishing they appear to encrease tenfold with every attempt to relieve them—.Upon the subject of this “Diplomatic Controversy” you have altogether misunderstood me if you suppose I wish you to suppress or detain a peace already promised to the publick; and which is looked for with the greatest impatience! No! much is expected from you because you are able and willing to perform much; and will throw new lights upon subjects of the highest importance to the Nation—Far be it from me my best friend to advise anything so unjust both to yourself and the Country—My advice was meant as it regards any future reply to a man who has already proved himself so unworthy of either publick or private confidence, on a suggestion made to me of more writing on his part—And from the conviction that if he wrote it could only be with the intention of wearying the publick with the   subject, as a vindication of himself is himself is impossible—Many people here think you cannot write too much; among them is Mr. Walsh. As it regards the old subject of neutrality, poor W. is I believe heartily ashamed of it—W. Patterson was the friend through whom Mr. R managed his business, and W. pretends to have thought him an impartial person—No matter! It is sometimes our interest to over look little piccadillo’s of this kind, and as you sing So triumphc on the occasion you much be generous enough to forget and forgive—He is an able man; and it is better to have him for a friend than an adversary—How came Mr Calhoun with Kitty’s Letter? Fortunately there was no observation in it concerning himself—As it is a picture of distress, he probably will deny having read it (which I do not doubt he did) and, forget the circumstances altogether—Tell George to send me the Copy of your piece of poetry addressed to Ellen Nicholas on laughing at Church. It is in Poetry Book copied by Mary and ready to enclose—I cannot thank you sufficiently for writing me so often. This is another addition to the debt of affection of your Wife
				
					L C A.
				
				
			